Citation Nr: 9903989	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-26 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to a disability evaluation in excess of 10 
percent for a left knee disorder.

6.  Entitlement to a disability evaluation for geographical 
tongue in excess of 10 percent.

7.  Entitlement to a disability evaluation in excess of for 
chronic lumbar strain.

8.  Entitlement to a disability evaluation in excess of 10 
percent for obsessive compulsive disorder.

9.  Entitlement to a compensable evaluation for hiatal 
hernia.

10.  Entitlement to a compensable evaluation for tinea pedis.

11.  Entitlement to a compensable evaluation for 
hyperhidrosis, bilateral axillae.

12.  Entitlement to a compensable evaluation for seborrheic 
keratosis, left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979, and from June 1981 to June 1995.  This appeal 
arises from a November 1995 rating decision of the Department 
of Veterans Affairs (VA), North Little Rock, Arkansas, 
regional office (RO). 

The issues of entitlement to service connection for 
sinusitis, and increased evaluations for a left knee 
disorder, tinea pedis, geographical tongue, hyperhidrosis, 
seborrheic keratosis, chronic lumbar strain, and obsessive 
compulsive disorder, will be addressed in the remand portion 
of this document.

The Board notes that the veteran appealed a rating decision 
denying entitlement to service connection for degenerative 
joint disease of the hips, a lesion of the left ileum, peptic 
ulcer disease, chronic fatigue syndrome and exhaustion.  A 
statement of the case was provided on these issues in May 
1998, but no substantive appeal is of record.  Accordingly, 
the Board does not have jurisdiction of these issues.  
38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The record does not contain competent objective evidence 
showing the presence of residuals of a left ankle injury.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for a left 
ankle disorder is plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  Asymptomatic pes planus was noted on the veteran's 
entrance examination for his second period of service in 
1981; it did not become symptomatic during his period of 
service; and his feet were found to be normal on VA 
examination following separation from service; there is no 
medical evidence that would indicate that there was an 
increase in severity of his preexisting pes planus during the 
veteran's second period of active duty.

5.  Pseudofolliculitis barbae was shown during service, and 
it was diagnosed on the VA examination following service.

6.  The service-connected hiatal hernia is currently 
manifested by objective evidence of a small hiatal hernia, 
with complaints of regurgitation and pyrosis, but no showing 
of dysphagia, substernal or arm or shoulder pain, or 
considerable impairment of health. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a left ankle disorder.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's pes planus preexisted service and was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).

3.  Pseudofolliculitis barbae was incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

4.  The criteria for an evaluation of 10 percent, and not in 
excess thereof, for hiatal hernia have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ankle Injury

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

After reviewing the evidentiary record concerning the issue 
of service connection for a left ankle disorder, the Board 
concludes that the veteran's claim for service connection for 
that condition is not well grounded.

The service medical records show that the veteran suffered a 
mild sprain of the left ankle while playing basketball in 
June 1979.  He also was seen with a light sprain of the left 
foot in November 1987.  On the separation examination in 
April 1995, there was no indication of any left ankle 
pathology.  On VA examination in September 1995, the veteran 
complained of soreness and weakness in the ankle, with 
occasional popping.  On examination, the left ankle was noted 
as normal.  X-rays were also interpreted as normal.  

The objective medical evidence shows no current left ankle 
pathology.  The veteran's inservice ankle sprains appear to 
have resolved without objective residuals during service.  
The veteran's lay statements to the effect that he has 
chronic problems with the left ankle are not supported by 
objective medical evidence and are not sufficient to 
establish a current disability.  His own statements as to 
medical diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claim is not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has chronic left 
ankle pathology that originated during active service.  Based 
upon the foregoing, the Board concludes that he has failed to 
meet his initial burden of presenting evidence that his claim 
for service connection for that disability is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, the claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Pes Planus

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  A pre- 
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).  

The veteran contends that his pes planus was aggravated 
during his second period of service.  There was no indication 
of pes planus during the veteran's first period of active 
duty.  On the entrance examination for the veteran's second 
period of service in 1981, there was a notation of moderate 
pes planus, asymptomatic, not considered disabling.  There 
were no complaints related to the veteran's pes planus during 
the remainder of his period of service.  In April 1995, an X-
ray showed significant pes planus of the right foot, with no 
acute bony abnormality.  The separation examination did not 
refer to pes planus.  On VA examination in September 1995, 
the veteran denied a history of pes planus.  Examination of 
the feet was normal.  The examiner stated that pes planus had 
not been found.

The veteran's pes planus was asymptomatic on entrance to 
service in 1981, it did not become symptomatic during his 
period of service, and his feet were found to be normal on VA 
examination following separation from service.  Based on upon 
the record as a whole, there is no basis for a conclusion 
that the veteran's pes planus increased in severity during 
his second period of active duty.  38 U.S.C.A § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1998).  Where the determinative 
issue is one of medical diagnosis or causation, only medical 
evidence is competent to establish such facts.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is no 
equipoise between the positive and negative evidence in this 
case, and therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (1998).  Consequently, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for pes planus.

Pseudofolliculitis Barbae

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The service medical records show that pseudofolliculitis 
barbae was noted in August 1985.  In September 1993, the 
veteran requested a shaving profile.  On VA dermatology 
examination in August 1995, the veteran was noted to have 
grown a beard to help with his pseudofolliculitis barbae.  He 
reported that regular shaving would aggravate the problem, 
which would quickly recur.  The assessment was 
pseudofolliculitis barbae.

Pseudofolliculitis barbae was noted during service.  The 
veteran has indicated that regular shaving will cause the 
condition to recur.  The VA examiner diagnosed 
pseudofolliculitis barbae in August 1995.  Based on the 
above, the Board finds that the veteran is entitled to 
service connection for pseudofolliculitis barbae.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

Hiatal Hernia

The service medical records indicate that a hiatal hernia was 
diagnosed by upper gastrointestinal examination in November 
1990.  Service connection for hiatal hernia was granted in 
November 1995, and a noncompensable evaluation was assigned 
from July 1995.  The veteran contends that he is entitled to 
a compensable evaluation.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The highest rating provided by the VA 
Schedule for Rating Disabilities for a hiatal hernia is 60 
percent, and that rating contemplates a level of impairment 
which includes symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating may be provided with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).

On VA examination in September 1995, the veteran complained 
of an occasional history of vomiting, with frequencies up to 
once per week; however, he had managed to gain 15 pounds over 
the past year.  He reported that he took no gastrointestinal 
medications, and he rarely had dyspepsia.  His bowel 
movements were normal, and he presently had no symptoms of 
gastroenteritis.  Stool was negative for occult blood.  Upper 
gastrointestinal examination showed very small hiatus hernia 
without demonstrable significant gastroesophageal reflux.  
The diagnosis was small hiatal hernia.  

The most recent VA examination was conducted in April 1997.  
The veteran reported that he got a lot of regurgitation and 
occasionally vomited.  He reported heartburn from time to 
time, and stated that his weight fluctuated.  The veteran ate 
three meals a day and occasionally had constipation and 
occasionally diarrhea.  He had no rectal bleeding.  The 
veteran had not had gastric surgery.  He reported that he had 
been on Carafate, Zantac, and Tagamet, as well as over the 
counter antacids.  Upper gastrointestinal examination showed 
small sliding type of hiatal hernia with minimal 
gastroesophageal reflux.  The impression was hiatal hernia.

The most recent VA examination indicates that the veteran 
experiences regurgitation and pyrosis.  The upper 
gastrointestinal examination demonstrates a small hiatal 
hernia, and the veteran uses medication to control his 
gastrointestinal discomfort.  The Board finds that the 
veteran meets the criteria for a 10 percent evaluation for 
hiatal hernia.  There is no basis for a 30 percent evaluation 
since the evidence does not demonstrate a considerable 
impairment of health due to persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).




ORDER

Service connection for a left ankle disorder is denied.

Service connection for pes planus is denied.

Service connection for pseudofolliculitis barbae is granted.

An evaluation of 10 percent, and not in excess thereof, for 
hiatal hernia is granted.


REMAND

The veteran contends that he has chronic sinusitis which 
began during service.  The service medical records show 
numerous treatments for sinusitis; however, the veteran has 
not been examined for this condition since service.  
Accordingly, a VA examination should be conducted to 
determine whether the veteran currently has chronic 
sinusitis.

The veteran also contends that his service-connected 
obsessive compulsive disorder is more than 10 percent 
disabling.  Review of the claims folder indicates that the 
veteran's only VA psychiatric examination was conducted in 
September 1995.  The Board is of the opinion that a current 
examination is necessary in order to properly evaluate the 
veteran's claim.  In this regard, the Board notes that new 
regulations with respect to rating psychiatric disorders were 
promulgated since the last adjudication of the veteran's 
increased evaluation claim in November 1995.  These became 
effective November 7, 1996, and are now found at 38 C.F.R. 
Part 4, Diagnostic Code 9404 (1998).  In order to ensure due 
process of the veteran's claim, the RO must have an 
opportunity to review the veteran's claim for an increased 
evaluation for obsessive compulsive disorder under the new 
regulations.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran has contended that he is entitled to increased 
evaluations for his service connected skin disorders:  tinea 
pedis, geographical tongue, hyperhidrosis, and seborrheic 
keratosis of the left thigh.  The Board notes that these 
conditions have not been examined since August 1995, and a 
current examination is required to properly evaluate the 
current extent of these disorders.  

The veteran has also contended that his service connected 
lumbar spine and left knee disorders have worsened, and 
should be assigned higher evaluations.  Review of the record 
shows that the only VA examinations of the knee and back were 
conducted in September 1995 and September 1996, respectively.  
Those reports did not include comments on the functional loss 
associated with the low back and left knee disabilities.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. 
§§ 4.40, 4.45 (1998) were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "function loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:  weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement.  38 C.F.R. § 4.45 (1998).  
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  

The above Court decision, when considered in light of the VA 
examination findings, makes it necessary for the veteran to 
undergo a VA orthopedic examination for assessment of the 
functional loss associated with the service connected low 
back and left knee disabilities.

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1996).  In view of the foregoing, the 
case is remanded to the RO for the following:

1.  The veteran should be examined by a VA 
psychiatrist to determine the current 
extent of the service-connected 
psychiatric disorder.  The examination 
report should include a detailed account 
of all pathology found to be present.  The 
psychiatrist is requested to describe how 
the symptoms of the service-connected 
psychiatric disorder affect the veteran's 
social and industrial capacity.  The 
report of examination should include a 
complete rationale for all opinions 
expressed with as much detail as possible.  
The diagnosis must be in accordance with 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV), 
and must include a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of that 
score.  The entire claims folder and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to 
the examination.

2.  The veteran should be scheduled for VA 
dermatological and ear, nose and throat 
examinations to determine the nature and 
extent of his service connected tinea 
pedis, sinusitis, geographical tongue, 
hyperhidrosis of both axillae, and 
seborrheic keratosis, left thigh.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The dermatologist must 
specifically describe the manifestations 
of each of the skin conditions, including 
geographical tongue, including any 
limitation of function of the part 
affected, as well as the presence or 
absence of exudation, ulceration, 
exfoliation, or itching.  The ear, nose 
and throat specialist should comment on 
the presence of any sinusitis which may be 
present, and provide an opinion as to 
whether or not it appears to be a chronic 
disorder.  The reports of examination 
should include a complete rationale for 
the conclusions reached.

3.  The RO should schedule the veteran 
for an examination by a VA orthopedist to 
determine the nature and extent of any 
low back and left knee pathology.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to the 
examination.  The examination report 
should contain detailed accounts of all 
manifestations of joint pathology found 
to be present.  All necessary tests, 
including X-ray studies of the lumbar 
spine and left knee, should be conducted 
and the examiner should review the 
results of the testing prior to 
completion of the report.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability and weakness.  The 
examination report should include 
descriptions of the effect, if any, of 
the veteran's pain on the function and 
movement of the back and left knee.  The 
reports of examination should include 
complete rationale for the conclusions 
reached.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994). 

5.  The RO should readjudicate the claim 
for an evaluation in excess of 10 percent 
for obsessive compulsive disorder with 
reference to the regulations promulgated 
in November 1996 with respect to rating 
psychiatric disorders, which are now 
found at 38 C.F.R. Part 4, Diagnostic 
Code 9404 (1998).  

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


